Exhibit ASSET PURCHASE AGREEMENT between SONOMA CIDER MILL, INC. and REED’S INC. Dated as of October 19, 2009 ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT(this "Agreement") is entered into as of October 19, 2009 between SONOMA CIDER MILL, INC.,a California corporation ("Seller"), and Reed’s Inc, a Delaware Corporation ("Buyer").Certain other capitalized terms used herein are defined in Article IX and throughout this Agreement. WHEREAS, Seller owns the Sonoma Sparkler beverage brand business (the "Business"). WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell, the Sonoma Sparkler brand, on the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants contained herein, the parties hereto, intending to be legally bound, hereby agree as follows. ARTICLE I PURCHASE AND SALE OF ASSETS 1.1Acquired Assets.On the terms and subject to the conditions set forth in this Agreement, at the Closing (as defined in Section 2.1) Seller shall sell, convey, transfer, assign and deliver to Buyer, all of its right, title and interest in the Sonoma Sparkler brand (the “Acquired Assets”), free and clear of all mortgages, Liens, pledges, charges or encumbrances of any nature whatsoever.Without limiting the generality of the foregoing, the Acquired Assets shall include (without limitation) the following assets: (a)Sonoma Sparkler Brand.The Sonoma Sparkler label, Sonoma Sparkler formulas for all 6 flavors on the market, including, (i)the right to use, copy, modify, exploit, license, assign, convey and pledge the Intellectual Property Rights; (ii)the right to exclude others from using the Intellectual Property Rights; (iii)the right, where applicable, to create derivatives of the Intellectual Property Rights and retain full ownership thereof; and (iv)the right to file and prosecute applications for registration and renewals thereof, now pending or hereinafter initiated, to protect any rights in the Intellectual Property Rights; (b)Customer list and vendor contact information; (c)Licenses and Permits.To the extent assignable, the permits, licenses, certificates of authority, franchises, accreditations, registrations and other authorizations issued or used in connection with the Business; (d)All books, files, lists, publications, and other records and data (e)All inventory of Seller relating to the Business. 1 1.2Excluded Assets. Buyer is purchasing only those assets described in Section 1.1.Seller agrees that Buyer shall not be obligated to assume or perform and is not assuming or performing any liabilities or obligations of Seller, whether known or unknown, fixed or contingent, certain or uncertain, and regardless of when such liabilities or obligations may arise or may have arisen or when they are or were asserted, and Seller shall remain responsible for all retained liabilities, which shall include, without limitation, any and all of the following obligations or liabilities of Seller: (a)Any compensation or benefits payable to employees or former employees, arising in connection with their employment by Seller, including without limitation, any liabilities arising under any employee pension or profit sharing plan or other employee benefit plan of Seller, any of Seller’s obligations for vacation, holiday or paid time-off, or the termination by Seller of any of its employees; (b)All accounts or notes payable, obligations for borrowed money, all purchase money obligations and any other indebtedness or payment obligations of Seller. Accounts payables accruing to the date of October 19, 2009, shall remain the sole responsibility of the Seller and all Payables initiated in the Buyers purchasing department will be the sole responsibility of the Buyer; (c)Any claims, demands, actions, suits or legal proceedings that have been asserted or threatened prior to the Closing Date against Seller, the Business or the Purchased Assets or which may be threatened hereafter against the Purchased Assets, the Business or Buyer that arises in any way from or in connection with (i)Seller’s operation of the Business prior to the Closing Date, or (ii)Seller’s operation of any other business (excluding the Business) or non-business activities of Seller conducted by Seller prior hereto or hereafter; (d)All Taxes (i) that have arisen prior to the Closing Date or may arise thereafter out of business or other operations conducted by Seller; for which Seller is or, at any time hereafter, may become liable; (e)All Encumbrances on any of the Purchased Assets and all obligations and liabilities secured thereby. (f)Accounts Receivable from sales on or prior to May 1, 2009 shall remain the property of the Seller and are not included as part of this transaction. Accounts receivables arising from sales made on or after October 19, 2009 shall be the sole property of the Buyer. 1.3Purchase Price.As consideration for the Acquired Assets, Buyer shall, on the terms and subject to the conditions and limitations set forth herein, pay $252,000 (the “Purchase Price”) The purchase price shall be paid to Seller under the following terms: (a)$36,000 paid semi-monthly at the rate of $12,000 per month during June, July and August 2009 and 2 (b)$216,000 payable at the rate of $9,000.00 per month for 24 months beginning September 1st 2009 and continuing on until paid in full. Should Sonoma Sparkler product sales drop below $18,000 in any given month, the monthly payment due on the 1st day of the following month will, at Reed's option, be reduced to $6,000 for one month only. The difference of $3,000 will be added to last payment of the purchase term without interest or penalty. (c)Default in Payments.In the event buyer fails to make any installment payment when due, Seller shall provide Buyer written notice of default, and if Buyer has not fully paid such past-due payment within thirty (30) days after such default notice Seller shall have the right to immediately accelerate the unpaid balance due under this Agreement. Buyer shall be responsible for reasonable attorney’s fees incurred for collection ARTICLE II CLOSING 2.1Time and Place. Subject to satisfaction of the conditions precedent to closing, the closing of the transactions provided for in this Agreement shall take place on October 19, 2009 or such other date as the parties agree (such closing, the "Closing" and the date of the Closing, the “Closing Date”). 2.2Procedure at the Closing.
